DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumley et al. (hereinafter Brumley)(US 2022/0078578) in view of  Kwak et al. (hereinafter Kwak)(US 2014/0330905).
	Regarding claim 1, Brumley teaches a computer-implemented method for proximity positioning, the method comprising: for a device for a set of devices (P[0163], monitor distance between the other devices)
	receiving at least one parameter via an advertising channel of a first protocol, wherein the at least one parameter is encoded in an advertising packet of the first protocol, and wherein the first protocol supports a first proximity positioning technology(P[0064], broadcast transmission time information using wireless protocol BLE; P[0092], BLE range );
	 extracting the encoded at least one parameter from the advertising packet(P[0065], receiver device can use the time in the BLE); and 
	performing, by a second proximity positioning technology different from the first proximity positioning technology (P[0066], wireless protocol for ranging , UWB is different from BLE).  
	one or more measurements of distance from the device to other devices of the set of devices based, at least in part, on the at least one parameter identifying proximate devices which fall within a threshold distance of the device of the set of devices (P[0163], perform ranging calculations; distance between the other devices; compare the distance to threshold).
	Brumley did not teach specifically selecting a particular device of the set of devices for which the identified number of proximate devices is maximized relative to the set of devices; and enabling the selected particular device to broadcast a signal. However, Kwak teaches in an analogous art selecting a particular device of the set of devices for which the identified number of proximate devices is maximized relative to the set of devices; and enabling the selected particular device to broadcast a signal(abstract; P[0018; 0043-0054],also forming a smart zone and a smart zone manager for broadcasting smart zone information about the smart zone to the plurality of smart objects, and then forming a smart zone, wherein a smart object neighboring a largest number of smart objects is selected as the smart zone manager from among plurality of smart objects; also Fig 1).  Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method selecting a particular device of the set of devices for which the identified number of proximate devices is maximized relative to the set of devices; and enabling the selected particular device to broadcast a signal in order manage efficiently by distributing the work load and thus saving battery life.
	Regarding claim 2, Brumley teaches the computer-implemented method of claim 1, wherein the at least one parameter is encoded in a payload of the advertising packet(P[0065], UWB information packets in BLE advertisements).  
	Regarding claim 3, Brumley teaches the computer-implemented method of claim 2, wherein the extracting of the encoded at least one parameter comprises: retrieving the encoded at least one parameter from the payload of the advertising packet; and decoding the encoded at least one parameter(P[0065], UWB information packets in BLE advertisements; the receiver device can use the time in the BLE advertising message).  
	Regarding claim 4, Brumley teaches the computer-implemented method of claim 1, wherein the performing of the measurement of distance comprises: receiving a signal from a party from which the at least one parameter was received, wherein the signal is constructed according to the at least one parameter; and measuring a distance from the party from which the at least one parameter was received based, at least in part, on the signal(Fig. 12, calculate the range value; P[0057], range value using timings of the transmitted message and a received message ).  
	Regarding claim 5, Brumley teaches the computer-implemented method of claim 1, wherein the at least one parameter includes: a proposed type of the second proximity positioning technology, a scheduled time of transmission, and a proposed frequency of transmission(P[0065], transmission time information).  
	Regarding claim 6, Brumley teaches the computer-implemented method of claim 5, wherein the performing of the measurement of distance comprises: receiving a signal from a party from which the at least one parameter was received according to the proposed type of the second proximity positioning technology at the scheduled time and at the proposed frequency, wherein the signal is constructed with the proposed type of the second proximity positioning technology and transmitted at the scheduled time and at the proposed frequency; and measuring a distance from the party from which the at least one parameter was received based, at least in part, on the signal(P[0114], The receiver device can use the time in the UAP to determine when to listen for the next poll. The UAPs can also be transmitted in the UWB frequency range).  

	Regarding claim 7, Brumley teaches the computer-implemented method of claim 1, further comprising: broadcasting at least one further parameter encoded in a second advertising packet via the advertising channel of the first protocol, wherein the at least one further parameter is used to measure distance with a third proximity positioning technology different from the first proximity positioning technology(P[0162], WiFi advertisement; P[0113], other protocols may be used).  
	Regarding claim 8, Brumley teaches the computer-implemented method of claim 7, further comprising: constructing a signal for measuring distance according to the at least one further parameter; and transmitting the constructed signal according to the at least one further parameter(P[0139], TDOA; P[0140], AOA).  
	Regarding claim 9, Brumley teaches the computer-implemented method of claim 1, wherein the first protocol is Bluetooth Low Energy (BLE)(P[0065], BLE).  
	Regarding claim 10, Brumley teaches the computer-implemented method of claim 9, wherein the second proximity positioning technology is selected from the group consisting of: ultrasound positioning technology, infrared (IR) positioning technology, radio frequency (RF) positioning technology, ultrawideband (UWB) positioning technology, Wi-Fi positioning technology, and Zigbee positioning technology(P[0065-0066], ranging wireless protocol UWB).  
	Claims 11-15 are rejected for the same reason as set forth in claims 1-2, 4-5 and 10 respectively.
	Claims 16-20 are rejected for the same reason as set forth in claims 1-2, 4-5 and 10 respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647